            Case 19-04292-jw                          Doc 17         Filed 10/04/19 Entered 10/04/19 14:01:06     Desc Main
                                                                     Document      Page 1 of 11
                                                          UNITED STATES BANKRUPTCY COURT

                                                       FOR THE DISTRICT OF SOUTH CAROLINA

In re:                                     )
                                           )    BANKRUPTCY CASE NO.: 19-04292
James Cornwell Searson, IV and             )
Kimberly Searson                           )
               Debtor(s).                  )    CHAPTER 13
                                           )
Address: 105 Iris Dr                       )
          Walterboro, SC 29579             )
                                           )
Last 4 Digits of Social Security or        )
Individual ITIN No.’s 3173 & 7941          )
               Debtor(s).                  )
                                           )
                                   NOTICE OF OPPORTUNITY TO OBJECT

       The debtor(s) in the above captioned case filed a Chapter 13 plan on October 4, 2019 . The plan is
attached or will be separately mailed to you by the debtor(s).

       Your rights may be affected by the plan. You should read the plan carefully and discuss it with
your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to
consult one.)

        Any objection to confirmation of the Chapter 13 plan must be filed with the Court at 1100 Laurel Street,
Columbia, SC 29201-2423 and served on the Chapter 13 Trustee, the debtor(s), and any attorney for the
debtor(s) no later than 21 days after service of the Chapter 13 Plan, as computed under Fed. Rule Bankr. P.
9006(a). Objections to confirmation may be overruled if filed late or the objecting party fails to appear and
prosecute the objection. If no objection is timely filed, the plan may be confirmed by the Court without further
notice.

If you file and objection, you or your attorney must attend the hearing scheduled by the court on confirmation
of the plan. Notice of the confirmation hearing is provided in section 9 of the Notice of Chapter 13 Bankruptcy
Case. However, the Court may set an earlier status hearing on any objection upon notice to the applicable
parties.

        If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the plan and may enter an order confirming the plan.

Date: October 4, 2019                                                   /s/ Paul W. Owen, Jr.
                                                                        Signature of Attorney/Pro Se Debtor
                                                                        Paul W. Owen, Jr.
                                                                        Typed Printed Name
                                                                        P. O. Box 369, Orangeburg,SC 29116-0369
                                                                        Address/Telephone/Facsimile/Email
                                                                        5753
                                                                        District Court ID


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy
              Case 19-04292-jw                        Doc 17         Filed 10/04/19 Entered 10/04/19 14:01:06                      Desc Main
                                                                     Document      Page 2 of 11

 Debtor                James Cornwell Searson, IV                                                 Case number       19-04292
                       Kimberly B Searson


 Fill in this information to identify your case:
 Debtor 1               James Cornwell Searson, IV                                                                     Check if this is a modified plan, and
                              First Name            Middle Name             Last Name                                  list below the sections of the plan that
                                                                                                                       have been changed.
 Debtor 2            Kimberly B Searson
 (Spouse, if filing) First Name       Middle Name            Last Name
 United States Bankruptcy Court for the:          DISTRICT OF SOUTH CAROLINA                                           Pre-confirmation modification
                                                                                                                       Post-confirmation modification
 Case number:                 19-04292
 (If known)




District of South Carolina
Chapter 13 Plan                                                                                                                                          5/19

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                           Federal Rules of Bankruptcy Procedure, this Court’s local rules, and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                           requested in this document.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file a timely objection to
                           confirmation. To determine the deadline to object to this plan, you must consult the Notice of Bankruptcy Case or
                           applicable Notice/Motion served with this plan. The Bankruptcy Court may confirm this plan without further notice if no
                           objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure
                           3002, you must file a timely proof of claim in order to be paid under any plan. Confirmation of this plan does not bar a party in
                           interest from objecting to a claim.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included

 1.4          Conduit Mortgage Payments: ongoing mortgage payments made by the trustee                           Included                    Not Included
              through plan, set out in Section 3.1(c) and in Part 8

 Part 2:       Plan Payments and Length of Plan

2.1       The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary
for the execution of the plan.

Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
follows:



District of South Carolina
Effective May 1, 2019                                                           Chapter 13 Plan                                                 Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 19-04292-jw                          Doc 17         Filed 10/04/19 Entered 10/04/19 14:01:06                       Desc Main
                                                                     Document      Page 3 of 11

 Debtor                James Cornwell Searson, IV                                                 Case number         19-04292
                       Kimberly B Searson

$1,454.00 per Month for 60 months

Insert additional lines if needed.

The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to
the plan. The stipulation is effective upon filing with the Court.

Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

2.2          Regular payments to the trustee will be made from future income in the following manner:

             Check all that apply:
                      The debtor will make payments pursuant to a payroll deduction order.
                      The debtor will make payments directly to the trustee.
                      Other (specify method of payment):


2.3 Income tax refunds.
    Check one.
                  The debtor will retain any income tax refunds received during the plan term.

                          The debtor will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

 Part 3:      Treatment of Secured Claims

To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if a
claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended, shall be
treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection of the
automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account of any
secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection of the
automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole reason for its
application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to these
provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who has
filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

3.1          Maintenance of payments and cure or waiver of default, if any.

             Check all that apply. Only relevant sections need to be reproduced.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                          3.1(a) The debtor is not in default and will maintain the current contractual installment payments on the secured claims listed
                          below, with any changes required by the applicable contract and noticed in conformity with any applicable rules. These
                          payments will be disbursed directly by the debtor.

 Name of Creditor                                                        Collateral
 Merrill Lynch                                                           401K
 Merrill Lynch                                                           401K
Insert additional claims as needed.

                          3.1(b) The debtor is in default and will maintain the current contractual installment payments on the secured claims listed below,
                          with any changes required by the applicable contract and noticed in conformity with any applicable rules. The arrearage
                          payments will be disbursed by the trustee, with interest, if any, at the rate stated. The trustee shall pay the arrearage as stated in

District of South Carolina
Effective May 1, 2019                                                           Chapter 13 Plan                                                  Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 19-04292-jw                          Doc 17          Filed 10/04/19 Entered 10/04/19 14:01:06                       Desc Main
                                                                      Document      Page 4 of 11

 Debtor                James Cornwell Searson, IV                                                   Case number       19-04292
                       Kimberly B Searson

                          the creditor’s allowed claim or as otherwise ordered by the Court.




                          3.1(c) The debtor elects to make post-petition mortgage payments to the trustee for payment through the Chapter 13 Plan in
                          accordance with the Operating Order of the Judge assigned to this case and as provided in Section 8.1. In the event of a conflict
                          between this document and the Operating Order, the terms of the Operating Order control.

                          3.1(d) The debtor proposes to engage in loss mitigation efforts with         according to the applicable guidelines or procedures
                          of the Judge assigned to this case. Refer to section 8.1 for any nonstandard provisions, if applicable.

                          Insert additional claims as needed
                          3.1(e) Other. A secured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in
                          Section 1.3 of this plan is checked and a treatment is provided in Section 8.1.

                           Insert additional claims as needed

3.2          Request for valuation of security and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                                    The debtor requests that the Court determine the value of the secured claims listed below. For each non-governmental
                          secured claim listed below, the debtor states that the value of the secured claim should be as set out in the column headed
                          Estimated amount of secured claim. For secured claims of governmental units, unless otherwise ordered by the Court after
                          motion or claims objection filed after the governmental unit files its proof of claim or after the time for filing one has expired, the
                          value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary
                          amount listed below. For each listed claim, the value of the secured claim will be paid in full with interest at the rate stated
                          below.

                                    The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim
                          under Part 5.1 of this plan. If the estimated amount of a creditor’s secured claim is listed below as having no value, the creditor’s
                          allowed claim will be treated in its entirety as an unsecured claim under Part 5.1 of this plan. Unless otherwise ordered by the
                          Court, the amount of the creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this
                          paragraph.

                                    Unless 11 U.S.C. § 1325(a)(5)(A) or (C) applies, holders of secured claims shall retain liens to the extent provided by
                          section 1325(a)(5)(B)(i). Unless there is a non-filing co-debtor who continues to owe an obligation secured by the lien, any
                          secured creditor paid the allowed secured claim provided for by this plan shall release its liens at the earliest of the time required
                          by applicable state law, order of this Court, or thirty (30) days from the entry of the discharge.

 Name of               Estimated             Collateral              Value of      Amount of claims Estimated amount           Interest        Estimated
 creditor              amount of                                     collateral    senior to creditor's of secured claim       rate            monthly
                       creditor's                                                  claim                                                       payment to
                       total claim                                                                                                             creditor
                                                                                                                                               (disbursed by
                                                                                                                                               the trustee)


                                             2015
                                             Toyota
                                             Corolla
                                             43,000
                                             miles
 Wells                                       VIN:
 Fargo                                       2T1BURHE
 Dealer                                      OFC39997
 Services              $9,376.00             6                       $9,376.00                 $0.00           $9,376.00          6.25%                $183.00
                                                                                                                                               (or more)


District of South Carolina
Effective May 1, 2019                                                             Chapter 13 Plan                                                 Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 19-04292-jw                          Doc 17          Filed 10/04/19 Entered 10/04/19 14:01:06                       Desc Main
                                                                      Document      Page 5 of 11

 Debtor                James Cornwell Searson, IV                                                       Case number    19-04292
                       Kimberly B Searson

Insert additional claims as needed.

 3.3         Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked

                          The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
                          which the debtor would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the Court, a judicial lien or
                          security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the
                          order confirming the plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured
                          claim in Part 5.1 to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid
                          in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be
                          avoided, provide the information separately for each lien.

                           Choose the appropriate form for lien avoidance

 Name of               Estimated             Total of all    Applicable                Value of debtor's    Amount of lien not Amount of lien avoided
 creditor and          amount of             senior/unavoida Exemption and             interest in property avoided (to be paid
 description           lien                  ble liens       Code Section                                   in 3.2 above)
 of property
 securing lien
 Comenity
 Bank/Lan
 e Bryant

 105 Iris Dr
 Walterbor
 o, SC
 29488                                                                    5,000.00
 Colleton                                                               S.C. Code
 County                                                                     Ann. §
 3BR, 1.5                                                            15-41-30(A)(1
 ba home               $2,429.00                $72,807.00                     )(a)          $75,000.00               $0.00                                    ALL

                           Use this for avoidance of liens on co-owned property only.

 Name of               Total equity          Debtor’s equity Applicable                Non-exempt equity Estimated lien         Amount of Amount of lien
 creditor and          (value of             (Total equity   Exemption and             (Debtor's equity                         lien not   avoided
 description           debtor's              multiplied by   Code Section              less exemption)                          avoided(to
 of property           property less         debtor’s                                                                           be paid in
 securing lien         senior/unavoi         proportional                                                                       3.2 above)
                       dable liens)          interest in
                                             property)
 -NONE-


Insert additional claims as needed.

 3.5         Surrender of collateral.

      Check one.
                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                          The debtor elects to surrender the collateral that secures the claim of the creditor listed below. The debtor requests that upon
                          confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301
District of South Carolina
Effective May 1, 2019                                                                 Chapter 13 Plan                                             Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 19-04292-jw                          Doc 17         Filed 10/04/19 Entered 10/04/19 14:01:06                          Desc Main
                                                                     Document      Page 6 of 11

 Debtor                James Cornwell Searson, IV                                                     Case number        19-04292
                       Kimberly B Searson

                          be terminated in all respects. A copy of this plan must be served on all co-debtors. Any creditor who has filed a timely proof of
                          claim may file an amended proof of claim itemizing the deficiency resulting from the disposition of the collateral within a
                          reasonable time after the surrender of the property. Any such amended claim, if allowed, will be treated in Part 5.1 below.

 Name of Creditor                                                                    Collateral
 Dell Financial Services LLC                                                         Dell Laptop

Insert additional claims as needed.


 Part 4:      Treatment of Fees and Priority Claims

4.1       General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular
payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the
Court. Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2          Trustee’s fees

Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

             a.            The debtor and the debtor’s attorney have agreed to an attorney’s fee for the services identified in the Rule 2016(b) disclosure
                           statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                           disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                           disburse a dollar amount consistent with the Judge’s guidelines to the attorney from the initial disbursement. Thereafter, the
                           balance of the attorney’s compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining
                           each month after payment of trustee fees, allowed secured claims and pre-petition arrearages on domestic support obligations. In
                           instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be
                           entered by the Court, without further notice, which allows for the payment of a portion of the attorney’s fees in advance of
                           payments to creditors.

             b.            If, as an alternative to the above treatment, the debtor’s attorney has received a retainer and cost advance and agreed to file fee
                           applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held
                           in trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has
                           received $         and for plan confirmation purposes only, the fees and expenses of counsel are estimated at $       or less.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.



             The trustee shall pay all allowed pre-petition 11 U.S.C. § 507 priority claims, other than domestic support obligations treated below, on a
             pro rata basis. If funds are available, the trustee is authorized to pay any allowed priority claim without further amendment of the plan.

             Check box below if there is a Domestic Support Obligation.


                          Domestic Support Claims. 11 U.S.C. § 507(a)(1):

                           a.            Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (state name of
                                         DSO recipient), at the rate of $       or more per month until the balance, without interest, is paid in full. Add
                                         additional creditors as needed.

                           b.            The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely
                                         basis directly to the creditor.

                           c.            Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those
                                         obligations from property that is not property of the estate or with respect to the withholding of income that is property


District of South Carolina
Effective May 1, 2019                                                             Chapter 13 Plan                                                   Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 19-04292-jw                          Doc 17         Filed 10/04/19 Entered 10/04/19 14:01:06                         Desc Main
                                                                     Document      Page 7 of 11

 Debtor                James Cornwell Searson, IV                                                    Case number        19-04292
                       Kimberly B Searson

                                         of the estate or property of the debtor for payment of a domestic support obligation under a judicial or administrative
                                         order or a statute.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified. Check one

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
             available after payment of all other allowed claims.

                The debtor estimates payments of less than 100% of claims.
                The debtor proposes payment of 100% of claims.
                The debtor proposes payment of 100% of claims plus interest at the rate of %.




5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor as stated below:
      Check the applicable box:

              Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall
              remain with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate.
              The debtor is responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the
              plan is intended to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by
              the debtor.

              Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8.1. This provision will be effective
              only if the applicable box in Section 1.3 of this plan is checked and a proposal for vesting is provided in Section 8.1.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.



District of South Carolina
Effective May 1, 2019                                                            Chapter 13 Plan                                                   Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                   Case 19-04292-jw                          Doc 17         Filed 10/04/19 Entered 10/04/19 14:01:06                    Desc Main
                                                                            Document      Page 8 of 11

        Debtor                James Cornwell Searson, IV                                                     Case number   19-04292
                              Kimberly B Searson


       In addition to the below, the provisions of the assigned Judge’s Operating Order In re: Conduit Mortgage Payment in Chapter 13 Cases are incorporated
       herein.
       Mortgage payments, including pre-petition arrears, will be paid and cured by the Trustee as follows:
Name of Creditor                  Description of Collateral        Current           Monthly payment Estimated amount Monthly
                                  (note if principal residence;    installment       to cure GAP **        of PRE-PETITION    payment on
                                  include county tax map           payment           (post-petition        ARREARAGE**        pre-petition
                                  number and complete street (ongoing                mortgage              (including the     arrearage
                                  address)                         payment           payments for the      month of filing or
                                                                   amount) *         two (2) months        conversion)*
                                                                                     immediately
                                                                                     following the
                                                                                     event beginning
                                                                                     conduit)
Truhome Solutions                 Home & Land 105 Iris Drive,
                                  Walterboro, SC                   $550.00           $19.00                $7,328.00          $123.00
                                  TMS No.: 147-11-00-047           Escrow for        Or more                                  Or more
                                                                   taxes:
                                                                   X? Yes
                                                                   ? No

                                                                              Escrow for
                                                                              insurance:
                                                                              X? Yes
                                                                              ? No


                                                                              $                 $                  $                  $
                                                                              Escrow for        Or more                               Or more
                                                                              taxes:
                                                                              ? Yes
                                                                              ? No

                                                                              Escrow for
                                                                              insurance:
                                                                              ? Yes
                                                                              ? No


       * Unless otherwise ordered by the court, the amounts listed on a compliant proof of claim or a Notice filed under FRBP 3002(c) control over any contrary
       amounts above, and any Notice of Payment Change that might be filed to amend the ongoing monthly payment amount.
       ** The Gap will be calculated from the payment amounts reflected in the Official Form 410A Mortgage Proof of Claim Attachment and any Notice of
       Payment Change that might be filed to amend the monthly payment amount, but should not be included in the prepetition arrears amount.

       All payments due to the Mortgage Creditor as described in any allowed Notice of Post-petition Mortgage Fees, Expenses, and Charges under
       F.R.B.P. 3002.1, filed with the Court, will be paid by the Trustee, on a pro rata basis as funds are available. See the Operating Order of the Judge
       assigned to this case.

       Once the trustee has filed a Notice of Final Cure under F.R.B.P. 3002.1(f), the debtor shall be directly responsible for ongoing mortgage payments and
       any further post-petition fees and charges.




       District of South Carolina
       Effective May 1, 2019                                                               Chapter 13 Plan                                          Page 8
       Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 19-04292-jw                          Doc 17         Filed 10/04/19 Entered 10/04/19 14:01:06                    Desc Main
                                                                     Document      Page 9 of 11

 Debtor                James Cornwell Searson, IV                                                     Case number    19-04292
                       Kimberly B Searson



 IN RE:                                                                              CASE NO:
                                                                                     CHAPTER: 13

              James Cornwell Searson, IV
              Kimberly B Searson
                                                                                 DEBTORS’ STATEMENT
                                                                       DEBTOR(S) IN SUPPORT OF CONFIRMATION




In connection with the plan dated October 4, 2019                            , the debtor(s) hereby state that they understand the following:

             (1) The obligations set forth in the plan, including the amount, method, and timing of payments made to the
             trustee and/or directly to creditors;

             (2) The consequences of any default under the plan including the direct payments to creditors; and

             (3) That debtor(s) may not agree to sell property, or sell property, employ professionals, or incur debt (including
             modification of debt) during the term of the plan without the advance authorization of the Bankruptcy Court.

      Date October 4, 2019                                                           By: /s/ James Cornwell Searson, IV
                                                                                         Debtor

      Date October 4, 2019                                                           By: /s/ Kimberly B Searson
                                                                                         Joint Debtor


 Part 9:      Signatures:

9.1          Signatures of debtor and debtor attorney

             The debtor and the attorney for the debtor, if any, must sign below.

 X     /s/ James Cornwell Searson, IV                                            X      /s/ Kimberly B Searson
       James Cornwell Searson, IV                                                       Kimberly B Searson
       Signature of Debtor 1                                                            Signature of Debtor 2

       Executed on            October 4, 2019                                           Executed on      October 4, 2019

 X     /s/ Paul Owen                                                             Date     October 4, 2019
       Paul Owen 05753
       Signature of Attorney for debtor DCID#

By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.



                                                                PROOF OF SERVICE BY MAIL

I,    Rhonda Berry              , declare that I am a resident of or employed in the County of                      Orangeburg    , State
District of South Carolina
Effective May 1, 2019                                                          Chapter 13 Plan                                              Page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 19-04292-jw                          Doc 17          Filed 10/04/19 Entered 10/04/19 14:01:06            Desc Main
                                                                     Document      Page 10 of 11

 Debtor                James Cornwell Searson, IV                                                Case number   19-04292
                       Kimberly B Searson

of Carolina . My address is                          296 Green St., Orangeburg, SC     . I am over the age of eighteen years of age and am
not a party to this case.

On October 4, 2019, I served the Notice of Confirmation Hearing and Chapter 13 Plan on the parties listed below,
by placing true and correct copies thereof enclosed in a sealed envelope with postage thereon fully prepaid, in
the United States Mail at Orangeburg, SC addressed as follows:
 Ashro
 1112 7th Ave
 Monroe, WI 53566
 Capital One
 Attn: Bankruptcy
 Po Box 30285
 Salt Lake City, UT 84130
 Comenity Bank/Lane Bryant
 Attn: Bankruptcy
 Po Box 182125
 Columbus, OH 43218
 Cpm Federal Credit Uni
 Pob 62229
 Charleston, SC 29419
 Credit First National Association
 Attn: Bankruptcy
 Po Box 81315
 Cleveland, OH 44181
 Dell Financial Services LLC
 Attn: President/CEO
 Po Box 81577
 Austin, TX 78708
 Genesis Bc/celtic Bank
 Attn: Bankruptcy
 268 South State Street Ste 300
 Salt Lake City, UT 84111
 Internal Revenue Service
 Attn: Insolvency
 1835 Assembly St., 6th Floor
 Columbia, SC 29201
 Internal Revenue Service
 PO Box 7346
 Philadelphia, PA 19101-7346
 Jefferson Capital Systems, LLC
 Po Box 1999
 Saint Cloud, MN 56302
 Portfolio Recovery
 Po Box 41021
 Norfolk, VA 23541
 South Carolina Dept. of Revenue
 PO Box 12265
 Columbia, SC 29211
 Synchrony Bank
 Attn: Bankruptcy
 Po Box 965060
 Orlando, FL 32896
 Truhome Solutions
 9601 Legler Road
 Lenexa, KS 66219
 Wells Fargo Dealer Services

District of South Carolina
Effective May 1, 2019                                                          Chapter 13 Plan                                       Page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
            Case 19-04292-jw                          Doc 17          Filed 10/04/19 Entered 10/04/19 14:01:06                  Desc Main
                                                                     Document      Page 11 of 11

 Debtor                James Cornwell Searson, IV                                                      Case number   19-04292
                       Kimberly B Searson

 Attn: Bankruptcy
 Po Box 19657
 Irvine, CA 92623

 Office of US Trustee
 1835 Assembly St., Ste 953
 Columbia, SC 29201


I declare under penalty of perjury that the foregoing is true and correct, and that this declaration was executed
on October 4, 2019.

   /s/ Rhonda Berry
 Signature

Sworn and subscribed to before me this                                4th   day of   October     , 2019 .


                                                                                     /s/ Paul W. Owen, Jr.
                                                                                     Notary Public




District of South Carolina
Effective May 1, 2019                                                                Chapter 13 Plan                                       Page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
